Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because.
 Claim 1 directed to system with a processor, as claimed, the scope of processor is not limited to statutory scope.
The examiner suggests to amend, the processor to include structure (hardware) and/or a statutory element comprised of the system (or non-transitory medium) or other statutory element.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 as being anticipated by Borrill (US 9774401).

	Regarding claim 1, Borrill discloses a computer-implemented system with a processor to manage Common Knowledge using successively reversible tokens on links between
Computers (see Entangled Links), until the transaction is either fully completed or fully aborted

Abstract Text - ABTX (1):
links mechanism to establish and maintain bipartite temporal intimacy between pairs of computers, using an idempotent, reversible token method which presents no observable external "change" until a communication of information needs to occur between the computers, and which maintains the potential for "bounded (or unbounded) reversibility" in case the intended information dispatched by a source computational entity is not captured or properly accepted by a destination computational entity. The mechanism enables distributed computers in a network to remain continuously aware of each other's presence; to communicate on a logically nearest neighbor basis in a secure and reliable manner in which packets passed over these links do not conflict with normal traffic or cause the available resources of the link to be exceeded; and that atomicity, consistency, isolation, and "reversible durability" may be maintained for transactions when perturbations occur. 

SEE Fig. 17 B, Entanglement (w/Tokens and Tick/Tock)

Col. 10-, note, reversing one or more …

Description Paragraph - DETX (82):
While these designs can leverage the development of real quantum links and quantum networks, the breakthrough is in recognizing that many of the benefits to the performance, reliability and security do not have to wait for these quantum technologies to mature and become available. The cost and complexity required for super cooled quantum devices may also be avoided in implementation. These benefits can, at least in part, be achieved by modifying the way conventional digital logic and/or software is organized into independent timing domains at the lowest level in a computer-network interface, and by emulating, in the simplest possible way, a reversible one (or more) qubit link on a network segment using packet exchanges. 


	Note, Entangled Link and mutually synchronized and wherein the state within, the link

Description Paragraph - DETX (83):
reversible ordering within this mechanism (the entangled link). Aspects of this invention to achieve this result include: The temporal isolation of this reversible link mechanism, such that a conserved quantity (CQ) token can be indefinitely maintained within the link, and replaced by an exchanged quantity (EQ) when actual information is to be transferred (and externally observed). A single computational entity, mutually synchronized by the simplest elements within the network interfaces on both sides of a link and indivisible packets transmitted from one side to the other, and back over the media (cable/fiber). A mechanism to transform the received packets into transmitted packets, modulated by requests from a local agent on each side to perform higher level operations. An optional mechanism may also be included to copy the GEV (global) state of the link into a local register or memory structure which may be queried by the local agent on each side (the LOV, or Local Observer View). This optimal mechanism to copy, or transform, the LOV state within the link, to the GEV register or memory structure may be detrimental to the ultimate performance and reliability characteristics of an entangled link. Because it interferes with (decoheres) the fragile shared state within the link. A mechanism for the `link` to start from a completely unconnected and unentangled state and proceed stepwise to toward a stable `entangled` state. This stepwise process toward the entangled state may be achieved by any mechanism designed into the hardware or hardware/software combination. The goal is to achieve the minimum (or optimal) number of steps to achieve the entangled state, which may be recognized either by a symmetric state machine comprised of elements on both sides of the link, by a series of packet exchanges which move the joint state on the link toward a common state, or by the exchange of `information matrices` which emulate the well-their descendants/derivatives). A sequence of states, represented by an initial packet and a transform, which results in a 2 or more state recurrence which can be used to distinguish an orderly forward progress of the process of information transfer, and can also distinguish an orderly reverse progress of the process of information transfer within the entangled link. A local mechanism to recognize that entanglement has been lost (perhaps through the loss of a packet, or a failure in the NIC at either end). And a mechanism to return the link back to a stable entanglement state while verifying that the entanglement was not lost due to some nefarious activity by a 3rd party. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Backes (US 2014/0022948), teaches nodes that communicate with links, as an agreement, directed to exchanging data, the operation includes, at a predetermined Time and Channel (abstract), associated with the Link between, being, an agreement between nodes is associated with communications (Tokens), that, are accepted or are not within the agreement.

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162